Petition for Writ of Mandamus Denied and Memorandum Opinion filed
March 22, 2022.




                                     In The

                    Fourteenth Court of Appeals

                                NO. 14-22-00150-CR



               IN RE DEANDRE DYNELL DEBOEST, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              262nd District Court
                             Harris County, Texas
                         Trial Court Cause No. 1737576

                        MEMORANDUM OPINION

      On March 7, 2022, relator Deandre Dynell Deboest filed a petition for writ
of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable Lori
Chambers Gray, presiding judge of the 262nd District Court of Harris County, to
“to dismiss this case, because the police officer tampered with a government record
by falsifying an offense report related to my arrest, and the District Attorney
helped charge report to conceal his conduct and rush it to the grand jury, because it
was almost the 180th day, and they wanted to avoid him being fired and them sued
for false arrest . . . .”1

        To be entitled to mandamus relief, the relator must show that (1) he has no
adequate remedy at law to redress his alleged harm, and (2) what he seeks to
compel is a ministerial act, not a discretionary act. In re Powell, 516 S.W.3d 488,
494–95 (Tex. Crim. App. 2017) (orig. proceeding). A trial court has a ministerial
duty to consider and rule on motions properly filed and pending before it, and
mandamus may issue to compel the trial court to act. In re Henry, 525 S.W.3d
381, 382 (Tex. App.—Houston [14th Dist.] 2017, orig. proceeding). For relator to
be entitled to mandamus relief, the record must show (1) the motion was filed and
brought to the attention of the respondent-judge for a ruling, and (2) the
respondent-judge has not ruled on the motion within a reasonable time after the
motion was submitted to the court for a ruling or after the party requested a ruling.
In re Gomez, 602 S.W.3d 71, 73 (Tex. App.—Houston [14th Dist.] 2020, orig.
proceeding).

        As the party seeking mandamus relief, relator has the burden of providing
this court with a sufficient record to establish his right to mandamus relief. Id. at
73–74; Henry, 525 S.W.3d at 382; see also Tex. R. App. P. 52.7(a)(1) (relator must
file with the mandamus petition “a certified or sworn copy of every document that
is material to the relator’s claim for relief and that was filed in any underlying
proceeding”). To establish that the motion was filed, the relator must provide

        1
         This original proceeding is duplicative of relator’s petition for writ of mandamus filed the same
day, March 7, 2022, and assigned 14-22-00149-CR.
                                                    2
either a file-stamped copy of the motion or other proof that the motion in fact was
filed and is pending before the trial court. Gomez, 602 S.W.3d at 74. Merely filing
a motion with a court clerk does not show that the motion was brought to the trial
court’s attention for a ruling because the clerk’s knowledge is not imputed to the
trial court. In re Ramos, 598 S.W.3d 472, 473 (Tex. App.—Houston [14th Dist.]
2020, orig. proceeding).

      Relator has not provided this court with a mandamus record to demonstrate
that he filed either a motion to set aside the indictment or a motion to dismiss for
failure to for failure to provide a speedy trial was filed in the trial court. Similarly,
there is no record that relator has brought a pending motion to the attention of the
respondent-judge for a ruling.      Mere filing is insufficient because the clerk’s
knowledge is not imputed to the trial judge. See Ramos, 598 S.W.3d at 473. The
respondent-judge is not required to consider a motion that has not been called to
the trial court’s attention by proper means. See Henry, 525 S.W.3d at 382. Relator
has not made the requisite showing.

      Moreover, as set forth in relator’s petition for writ of mandamus, relator is
represented by counsel. A defendant in a criminal law matter is not entitled to
hybrid representation. Jenkins v. State, 592 S.W.3d 894, 902 n.47 (Tex. Crim.
App. 2018). In the absence of a right to hybrid representation, relator’s pro se
petition for writ of mandamus presents nothing for this court’s review. See Patrick
v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995); Turner v. State, 805
S.W.2d 423, 425 n.1 (Tex. Crim. App. 1991).




                                           3
      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.

                                     PER CURIAM


Panel consists of Chief Justice Christopher and Justices Zimmerer and Wilson.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                        4